Citation Nr: 0022144	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from September 1966 to July 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
The Board remanded the case to the RO in May 1998, and it was 
returned to the Board in June 2000.  


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that her husband's fatal cancer of the 
pharynx was due to exposure to herbicides, in particular 
Agent Orange, while he was in service in Vietnam.  It is on 
that basis that she claims entitlement to service connection 
for the cause of the veteran's death.  



Factual Background

The veteran's service medical records are negative for 
evidence of cancer of the pharynx or esophageus.  Those 
medical records do show that in 1967, while the veteran was 
stationed in Vietnam, he was hospitalized for treatment of 
malaria.  Shortly after his discharge from service in 1968, 
the veteran filed a claim for service connection for malaria, 
and the RO granted that claim effective the day following the 
veteran's separation from service in July 1968.  

Private medical records show that in November 1994 the 
veteran had developed a persistent right-sided sore throat 
over the past two months.  This was associated with a right 
earache and difficulty swallowing as well as difficulty 
opening his mouth.  He was found to have an ulcerative lesion 
on his right tonsil extending to the right retromolar 
triangle to the right buccal mucosa gutter.  At St. Anthony 
Medical Center in November 1994, a CT of neck soft tissue 
with contrast showed several nodules with irregular 
enhancement in each side of the upper neck.  There was no 
other cervical mass and pharyngeal and cervical tracheal 
airways were not compromised.  The region of the epiglottis 
and vocal cords was unremarkable.  The impression was:  
several bilateral cervical masses suspicious of 
lymphadenopathy; asymmetric thickening of right side of 
tonsil, need to exclude primary tumor; asymmetrical minimal 
thickening of the wall of right pyriform sinus tip, correlate 
with endoscopy; and small right maxillary sinus air fluid 
level or mucosal thickening.  

While hospitalized at St. Anthony Medical Center in November 
1994, the veteran underwent a direct laryngoscopy, 
bronchoscopy with bronchial washing and nasopharyngeal 
examination with multiple biopsies of the right tonsil with 
frozen section.  Reports from the pathology department show 
that bronchial washings were negative for malignancy; 
following microscopic examination of biopsies of the right 
tonsil, the diagnosis was infiltrating squamous cell 
carcinoma, right tonsil.  The operative report shows that the 
postoperative diagnosis was infiltrating squamous cell 
carcinoma of the right tonsil, soft palate, base of tongue 
and retromolar trigone.  

The veteran underwent radiation therapy by A.W. Kahn, M.D., 
in December 1994 and January 1995.  At Indiana University 
Medical Center in March 1995, John J. Coleman III, M.D., 
performed a composite resection of the right hemimandible in 
conjunction with bilateral neck dissections and resection of 
lateral maxillary mucosa, soft palate and base of tongue with 
reconstruction using an osteocutaneous scapular free flap.  
Surgical pathology showed invasive squamous cell carcinoma in 
sections from the retromolar trigone, right, oral pharynx 
resection.  Surgical margins were negative for tumor.  
Submandibular glands, right and left, bilateral neck 
dissection showed fibrosis and atrophy, but were negative for 
tumor.  Lymph nodes revealed metastatic squamous cell 
carcinoma.  Sections of bone and maxillary tuberosity were 
free of tumor.  

In an Exposure Information Form completed by the veteran in 
January 1995 in conjunction with his application for payment 
under the Agent Orange Veteran Payment Program, he reported 
that his Army unit was assigned to Chu Lai, Khe Sanh, Phu 
Bai/Hue and Dong Ha, all in I Corps.  He sated that all 
firebases to which he was assigned had previously been 
cleared of jungle foliage by herbicides, i.e., Agent Orange.  

In an Indiana University Medical Center October 1995 clinic 
note, which was prepared in conjunction with evaluation prior 
to a left carotid endarterectomy, Michael C. Dalsing, M.D., 
stated that he veteran's history was positive for squamous 
cell carcinoma of the vocal cord.  Dr. Dalsing stated that 
this was removed by Dr. Coleman following radiation therapy.  

Later records show that the veteran was admitted to Indiana 
University Medical Center in February 1996.  Dr. Coleman 
signed the discharge summary and stated that the veteran was 
admitted with a diagnosis of anemia most likely secondary to 
either recurrence of tumor or a new neoplasm.  Dr. Coleman 
sated that GI pathology must be considered as well as 
hemolysis, anemia of chronic disease.  He was transfused with 
four units and discharged for work-up on an outpatient basis.  
The discharge diagnosis was status post resection of squamous 
cell carcinoma of the neck and anemia.  

A radiology report from The Methodist Hospitals, Inc. shows 
that the veteran was to have a barium esophogram in late 
February 1996.  He was noted to have a diagnosis from Peter 
Mavrelis, M.D., of carcinoma, in situ, esophagus.  
Preliminary X-rays of the neck showed surgical reconstruction 
changes of the right mandible.  There was indentation on the 
upper portion of the airway and esophagus at the cervical 
level.  The veteran was asked to swallow a single swallow of 
barium with contrast pooling within the posterior oropharynx.  
The veteran then aspirated into the trachea and was promptly 
asked to regurgitate as much of the contrast material as he 
could.  The impression was complete occlusion of the cervical 
esophagus by probable tumor with history of large tumor 
resection over the neck.  The radiologist stated that 
radiation therapy resulting in stricture and occlusion of the 
esophagus was also considered in the differential and needed 
to be clinically correlated.  The radiologist also noted 
deformity of the right side of the piriform sinus and pharynx 
and he said it might indicate local invasion of tumor.  

An emergency department report from The Methodist Hospitals, 
Inc. shows that in February 1996, two days after the barium 
esophogram, the veteran arrived at the hospital in full 
cardiopulmonary arrest.  The veteran had been found in a 
large pool of blood with blood pouring from his mouth.  All 
efforts at resuscitation were unsuccessful, and the veteran 
was pronounced dead.  

The Certificate of Death, signed by Dr. Coleman, states that 
the immediate cause of death was massive upper 
gastrointestinal bleeding due to carcinoma of the pharynx.  

In a letter dated in June 1998, Dr. Coleman's secretary 
forwarded a copy of an October 1996 letter from Dr. Coleman 
to the Special Master of Appeal, U.S. District Court for 
Eastern Division of New York.  In addition, she forwarded an 
excerpt from an unidentified document, namely pages 22 
through 25, which on page 22 included the heading "304. 
CLAIMS BASED ON EXPOSURE TO HERBICIDES CONTAINING DIOXIN."  
The material under that heading continued on page 23.  She 
also forwarded a copy of an Attending Physician's Statement 
for The Agent Orange Veteran Payment Program signed by Dr. 
Coleman, but undated.  The secretary stated that this might 
be the information referred to by Dr. Coleman in his October 
1996 letter, as there was no other previous "letter" in the 
file to the Special Master from Dr. Coleman.  

In the Attending Physician's Statement for The Agent Orange 
Veteran Payment Program, Dr. Coleman stated he had last seen 
the veteran in February 1996 and his diagnosis for the 
veteran was epithelioid carcinoma of the pharynx with 
metastasis to both necks and gastrointestinal bleeding (site 
unknown).  Dr. Coleman stated that the veteran expired of 
massive gastrointestinal bleeding probably secondary to 
recurrent cancer.  

In his October 1996 letter to the Special Master of Appeal, 
U.S. District Court for Eastern Division of New York, Dr. 
Coleman stated that as mentioned in his previous letter, the 
veteran expired from epithelioid carcinoma involving his 
pharynx and possibly his esophageus as well.  Dr. Coleman 
stated that this was listed as a potential relationship to 
herbicides in Article 304.  Dr. Coleman stated the veteran's 
primary lesion was in the pharynx and the relationship of 
this with esophageal and respiratory cancers and other listed 
relation [sic] is well known.  He said there were numerous 
syndromes including Plummer's Syndrome and others where 
esophageal and pharyngeal epithelioid carcinomas are 
associated.  Dr. Coleman said that for this reason he felt 
there was considerable likelihood that these were related to 
some common exposure.  As noted earlier, the excerpt from the 
unidentified document includes the heading 304, which is 
titled claims based on exposure to herbicides containing 
dioxin.  It states that a veteran who served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed to a herbicide containing dioxin, and under the 
subheading service connection based on dioxin includes 
epithelioid carcinoma and states listed diseases, with 
certain exceptions, shall have become manifested to a degree 
of 10 percent or more at any time after service.  

In a Report of Contact dated in September 1998, a VA Rating 
Specialist stated that the Disabled American Veterans had 
been contacted, but refused to acknowledge that the two pages 
containing "Article 304" were from the Disabled American 
Veterans Service Officer's Handbook.  The Rating Specialist 
certified that he had seen the handbook and that the two 
pages in question appeared to be photocopies from the 
handbook.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. § 3.303 (2000).  Service 
connection may also be granted for a malignant tumor if it 
becomes manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service 
connection may also be established for disease first 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2000), chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea) and soft-tissue sarcoma shall be 
considered to have been incurred in service if manifest to a 
degree of 10 percent or more within a specified period after 
service in a veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  A veteran who during active service served in 
the Republic of Vietnam during the prescribed period and has 
a disease listed above shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

As a preliminary matter, the Board must determine whether the 
appellant has presented evidence of a well-grounded claim, 
that is, whether she has presented a claim that is plausible 
and meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
The Court of Appeals for the Federal Circuit (Federal 
Circuit) has reiterated that the standard of proof it 
affirmed in Epps emphasizes that a well-grounded claim need 
only be plausible or capable of substantiation and that such 
a claim need not be conclusive but only possible.  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  In Hensley, the 
Federal Circuit went on to state that the threshold 
established for assessing whether a claim is well grounded 
has long been understood to be uniquely low, and its opinion 
in Epps did not change that.  

The Certificate of Death shows that the veteran's death was 
due to cancer of the pharynx.  Dr. Coleman has also indicated 
that the veteran's fatal cancer possibly involved the 
esophageus.  The appellant contends that the veteran's fatal 
cancer, which was first diagnosed in 1994, was due to 
exposure to herbicides while he was in service in Vietnam in 
1967 and 1968.  As was noted earlier, the diseases that may 
be presumed to have been due to a veteran's exposure to 
herbicides in Vietnam are listed in 38 C.F.R. § 3.309(e), but 
neither cancer of the pharynx nor cancer of the esophageus is 
on that list independently, nor is either among the listed 
respiratory cancers, which are cancers of the lung, bronchus, 
larynx and trachea.  

In his October 1996 letter Dr. Coleman expressed his opinion 
that there is a considerable likelihood that esophageal and 
pharyngeal epithelioid carcinomas are related to "some" 
common exposure, but he did not identify any particular 
exposure in this opinion.  With respect to herbicide 
exposure, he noted that a potential relationship between 
herbicide exposure and epithelioid carcinoma is listed in 
Article 304, but he did not provide an opinion addressing 
whether there is such a relationship.  As noted above, the 
Article 304 referred to by Dr. Coleman is from the Disabled 
American Veterans manual.  It is not medical or scientific 
evidence.  In fact, there is no medical evidence suggesting 
the presence of the veteran's fatal carcinoma within a year 
of his discharge from service or suggesting that the fatal 
carcinoma was etiologically related to service.  Therefore, 
the Board must conclude that the appellant's claim is not 
well grounded.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



